  Case: 1:17-md-02804-DAP Doc #: 1381 Filed: 02/21/19 1 of 3. PageID #: 38553



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                MDL No. 2804
OPIATE LITIGATION
                                           Case No. 17-md-2804
This document relates to:
                                           Judge Dan A. Polster
Case No. 1:19-op-45050

KENTUCKY RIVER DISTRICT
HEALTH DEPARTMENT, and all                 NOTICE OF VOLUNTARY DISMISSAL
others similarly situated,                 WITH PREJUDICE AS TO
                                           INDIVIOR PLC PURSUANT TO
       Plaintiffs,                         FED.R.CIV.P.41(a)(1)(A)(i)

vs.

PURDUE PHARMA L.P.; PURDUE
PHARMA INC.; THE PURDUE FREDERICK
COMPANY, INC.; TEVA
PHARMACEUTICAL INDUSTRIES, LTD.;
TEVA PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; JANSSEN
PHARMACEUTICA, INC.; NORAMCO,
INC.; ENDO HEALTH SOLUTIONS, INC.;
ENDO PHARMACEUTICALS, INC.;
AMNEAL PHARMACEUTICALS, LLC.;
MALLINCKRODT PLC; MALLINCKRODT,
LLC; SPECGX, LLC; ALLERGAN PLC f/k/a
ACTAVIS PLC; ACTAVIS, LLC; ACTAVIS
PHARMA, INC. f/k/a WATSON PHARMA,
INC.; WATSON LABORATORIES, INC.;
DEPOMED, INC.; MCKESSON
CORPORATION; ANDA, INC.; CARDINAL
HEALTH, INC.; H.D. SMITH, LLC f/k/a H.D.
SMITH WHOLESALE DRUG CO.;
AMERISOURCEBERGEN DRUG
CORPORATION; RICHIE PHARMACAL
CO.; MYLAN PHARMACEUTICALS, INC.;
SANDOZ, INC., OMNICARE
  Case: 1:17-md-02804-DAP Doc #: 1381 Filed: 02/21/19 2 of 3. PageID #: 38554



DISTRIBUTION CENTER, LLC; PAR
PHARMACEUTICAL; HIKMA
PHARMACEUTICALS PLC; QUEST
PHARMACEUTICALS, INC.; INDIVIOR
PLC; and DOES 1-100,

      Defendants.


       COME NOW Plaintiff Kentucky River District Health Department and all others

similarly situated, by and through undersigned counsel, and hereby give Notice of Voluntary

Dismissal of Defendant Indivior PLC pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

This dismissal is with prejudice and is effective immediately upon filing of this notice.

       The filing of this Notice of Voluntary Dismissal is not intended to have any effect on

Plaintiffs’ claims against other Defendants included in Plaintiffs’ Complaint.

Dated: February 21, 2019                             Respectfully submitted,



                                                     By: /s/ Robert K. Finnell

David J. Guarnieri                                 Robert K. Finnell (GBA #261575)
Jaron P. Blandford                                 THE FINNELL FIRM
Lisa English Hinkle                                1 W. 4th Street, Suite 200
Robert F. Maclin, III                              Rome, GA 30161
McBRAYER, McGINNIS, LESLIE &                       Phone: (706) 235-7272
KIRKLAND, PLLC                                     Facsimile: (706) 235-9461
201 E. Main Street, Suite 900                      bob@finnellfirm.com
Lexington, KY 40507
Phone: (859) 231-8780
Facsimile: (859) 231-1175
dguarnieri@mmlk.com
jblandford@mmlk.com
lhinkle@mmlk.com
remaclin@mmlk.com
  Case: 1:17-md-02804-DAP Doc #: 1381 Filed: 02/21/19 3 of 3. PageID #: 38555



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of February 2019, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF System, to be served

electronically upon all counsel of record and via regular U.S. mail to the following counsel:

                                      Virginia A. Gibson
                                    Hogan Lovells US LLP
                                  1735 Market Street, Floor 23
                                    Philadelphia, PA 19103


                                                     /s/ Robert K. Finnell
                                                     Robert K. Finnell
                                                     Counsel for Plaintiffs
